DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the amendment filed on February 24, 2022.
Claims 1-6, 8-12 are pending.  Claim 7 is canceled.  Claim 1 is currently amended.
The rejection of claims 1-4, 11 under 35 U.S.C. 102(a)(1) as being anticipated by Hatsuda et al is withdrawn.
Claims 1-5, 9, 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Hatsuda et al.
Claims 6, 8, 10, 12 stand rejected under 35 U.S.C. 103 as being unpatentable over Hatsuda et al in view of Motoyama et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatsuda et al (US Patent Application 2002/0061978 (already of record)).
Regarding claims 1-5, 9, 11, Hatsuda et al teaches a process for producing a water absorbent resin comprising blending a water absorbent resin with a liquid material (B) and heat treating under an atmosphere having a dew point of not higher than 60°C (Abstract).  Hatsuda et al further teaches a dew point of 40, 50 and 60°C in the examples (Table 3).  Hatsuda et al further teaches addling the liquid material including at least one surface crosslinking agent and optionally additives (Paragraph 67).  Hatsuda et al further teaches the resultant mixture is heat 
With regard to the temperature of the water absorbent powder is from higher than 90-150°C, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided greater than 90-150°C in Hatsuda et al as Hatsuda et al teaches water absorbent resin temperature during heat treatment is 60-250°C, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 
With regard to step c starting within 3 minutes after step b, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the amount of minutes to start step c after step b.  Hatsuda et al teaches the additive and modification can be carried out with surface crosslinking or after surface crosslinking (which satisfies claimed step (c) is carried out after or during step (b) (Paragraph 93), it would only be obvious to the ordinary artisan to expect to start step c within 3 minutes.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
With regard to 0.1-14wt% of aqueous liquid is added to the absorbent resin powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-14wt% of the aqueous liquid to the absorbent resin powder as Hatsuda et al teaches 0.001-5 parts of surface crosslinking agent and 0.5-10 parts of water per 100 parts of the solid content of the water absorbent resin, which overlaps the prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 6, 8, 10, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatsuda et al (US Patent Application 2002/0061978 (already of record)) as applied to claims 1-5, 9, 11 above, and in further view of Motoyama et al (US Patent Application 2011/0040044 (already of record)).
Regarding claims 6, 8, 10, 12, Hatsuda et al discloses the invention substantially as claimed.  Hatsuda et al teaches the features above. However, Hatsuda et al fails to specifically disclose 2-15wt% moisture content in step c, 5-20wt% moisture content of the water absorbent resin, step c is carried out during a cooling step after step b and a D50 increase ratio from granulation.
In the same field of endeavor, Motoyama et al teaches a surface treatment method for a water absorbent resin comprising humidifying and surface crosslinking (Abstract).  Motoyama et al further teaches the moisture content of the water absorbent resin after mixing with the surface crosslinking agent is 2-15wt% in order to perform sufficient surface crosslinking (Paragraph 80).  Motoyama et al further teaches the moisture content of the water absorbent resin is from 5-20wt% (Paragraph 65).  Motoyama et al further teaches after the water absorbing resin is surface crosslinked the water absorbing resin is cooled (Paragraph 105).

With regard to 5-20wt% moisture content of the water absorbent resin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided 5-20wt% moisture content of the water absorbent resin in Hatsuda et al in view of Motoyama et al in order to provide a particle with fluidity.
With regard to step c being carried out during a cooling step after step b, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided step c being carried out during a cooling step after step b in Hatsuda et al in view of Motoyama et al because Hatsuda et al teaches step c can be carried out after step b and it is well known in the art and from Motoyama et al teaches the water absorbent resin cools after the heating step.
With regard to D50 increase ratio after granulation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the D50 after granulation as Hatsuda et al teaches different particle sizes after granulation and it would only be obvious to the ordinary artisan to optimize the particle size after granulation. Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
Response to Amendment
The declaration under 37 CFR 1.132 filed February 24, 2022 is insufficient to overcome the rejection of claims 1-6, 8-12 based upon the rejection under 35 U.S.C. 103 as set forth in the last Office action because: The showing does not provide criticality for the range of greater than 90°C and not higher than 150°C.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant has shown 80°C, 95°C and 110°C.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Hatsuda et al, Applicant argues unexpected results.  The Examiner disagrees with the above argument in view of the reasons explained above.  The showing does not provide criticality for the instantly claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.

With respect to obviousness rejection over Hatsuda et al in view of Motoyama et al, Applicant argues that Motoyama et al teaches the temperature of the base polymer is 90C at the maximum.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Hatsuda et al teaches already teaches an overlapping range as explained above.  Motoyama et al is used for its teachings of the moisture content in step (c) and of the water absorbent resin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 26, 2022